Case 19-23079-JAD         Doc 92     Filed 07/16/20 Entered 07/16/20 10:57:28             Desc Main
                                     Document     Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

In re:

         ANGELA M. SIMONE                      )       Case No. 19-23079-JAD
                                               )
                                               )       Chapter 13
                                Debtor(s).     )
                                               )       Doc. No. ___
                                               )
                                               )       Related to Doc. Nos. 78, 82 & 88

                  STATUS REPORT OF SALE OF 1030 MERIDIAN DRIVE

         AND NOW, comes Angela M. Simone by and through his Counsel, Jeffrey J. Sikirica,

Esquire, and files this Status Report of Sale of 1030 Meridian Drive, stating in support thereof as

follows:

         1. The Debtor’s Chapter 13 Plan is to be totally funded from the sale of residential

property located at 1030 Meridian Drive, Presto, PA 15142.

         2. In order to market the property an extensive list of repairs and cleaning were

required.

         3. The Court previously approved by an order at docket #78 funding from the Coldwell

Banker RealVitalize Program to make the necessary repairs and cleaning.

         4. All work was completed as of July 11, 2020 and the property has been marketed on

the realty multi-list by Coldwell Banker on July 13, 2020 for the initial amount of $849,900.00.

         5. A link to the listing is https://www.coldwellbankerhomes.com/pa/collier-township/1030-

meridian-dr/pid_36944970/.

                                                        Respectfully submitted,

Dated: 07/15/2020                                      /s/ Jeffrey J. Sikirica
                                                       Jeffrey J. Sikirica, Esquire
                                                        PA. I.D. No. 36745
                                                       121 Northbrook Drive
Case 19-23079-JAD   Doc 92   Filed 07/16/20 Entered 07/16/20 10:57:28     Desc Main
                             Document     Page 2 of 3



                                           Gibsonia, PA 15044
                                            T: (724) 625-2566
                                            F: (724) 625-4611
                                           sikiricalaw@zoominternet.net

                                           COUNSEL FOR DEBTOR
Case 19-23079-JAD        Doc 92   Filed 07/16/20 Entered 07/16/20 10:57:28            Desc Main
                                  Document     Page 3 of 3



               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

In re:

         ANGELA M. SIMONE                   )       Case No. 19-23079-JAD
                                            )
                                            )       Chapter 13
                             Debtor(s).     )
                                            )
                                            )       Document No.
         ANGELA M. SIMONE                   )
                                            )
                             Movant(s),     )
                                            )
                                     v.     )
         No Respondents.                    )

                                     ORDER OF COURT

         AND NOW, this              day of August 2019, upon consideration of the Debtor’s

Motion to Extend Time to complete the filing of the Chapter 13 Schedules, Statements, Proof of

Income, Chapter 13 Plan and Related Documents,

         it is hereby ORDERED and DECREED that the Motion is Granted and the Debtor shall

have until August 29, 2019, (10 additional days) to file her Chapter 13 Schedules, Statements,

Proof of Income, Chapter 13 Plan and Related Documents which are required.


                                                    BY THE COURT:




                                                    Jeffery A. Deller
                                                    United States Bankruptcy Judge
